Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20210037355) in view of Ogata (US 20160261481).
Regarding claim 1, Brown discloses a system of Industrial Internet of Things (IIoT), adapted to collect operation information related to a component of a machine ([0003-04]), said system comprising: 
a user terminal (figs. 1-2, [0040][0072-73], the receiver); and 
an information processing device disposed on the component, communicable with said user terminal according to a wireless communication protocol, corresponding to a network name that is related to the wireless communication protocol ([0060-67], the local broadcast module disposed on a device or aircraft, communicates with/broadcasts to other devices using WiFi with SSID or network name, here the SSID or network name is related to WiFi), and configured to store an entry of identification data ([0060-67], the LBM gathers/stores data from the device to which it is attached, the data includes identification information) and an enforced computation rule set that corresponds to the component ([0083-88], data/network names are dynamically constructed based the following rules: the first characters in SSID are header characters; the second set in SSID include location date, the third set in SSID includes altitude. Here, the construction rule implicitly can be considered as computation rule), the entry of identification data containing component information that corresponds to the component and component-status information that indicates an operating status of the component ([0060-67], the device-specific information includes device status data such as battery status), 
wherein said information processing device is further configured to generate a current instance of the component-status information according to the enforced computation rule set ([0004][0060-67][0083-88], the LBM gathers data, dynamically constructs/modifies/generates collected data based on the status of the device), to write the current instance of the component-status information into the entry of identification data for updating the component-status information ([0004][0060-67][0083-88], the LBM gathers data, dynamically constructs/modifies/writes collected data based on the status of the device), to make the entry of identification data serve as the network name ([0004][0060-67][0083], the LBM gathers data, dynamically constructs/modifies SSID based on the status of the device), and to broadcast the network name ([0060-67], the LBM broadcasts SSID or network name to specific devices), and
 wherein said user terminal is configured to, when in receipt of the network name from said information processing device, present the operating status of the component based on the network name thus received ([0040][0107], the receiver that displays the received broadcast data/SSID depending on the status; camera shows the unique identifier).
Even though the IoT disclosed by Brown may include industrial IoT and the construction rule disclosed by Brown may be considered as computation rule, to further clarify this, Ogata (Ogata, [0037], machines in an industrial facility, that is, the IoT can be IIOT). 
Ogata also discloses storing an enforced computation rule set that corresponds to the component (Ogata, fig. 2, collection rule storing unit, [0052]).
 It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings as given by Brown with the teachings given by Ogata. The motivation for doing so would have been to   reduce the volume of communications in the network, and an increase in the processing load on the server and in the operation costs can be restrained (Ogata, [0012]).
Claim 13 is rejected same as claim 1. 

Regarding claim 2, Brown discloses the system as claimed in claim 1, the machine further including a sensor disposed on the component, the sensor detecting an operational property of the component so as to generate a detection signal ([0061-67][0109], a number of sensors to detect operation status), wherein: 
said information processing device is configured to obtain the detection signal generated by the sensor, and to generate the current instance of the component-status information based on the enforced computation rule set and the detection signal ([0004][0060-70][0083-88], the LBM gathers data, dynamically constructs/modifies collected data based on the status of the device collected by the sensors and according to the construction rule or policy specified in [0083-88] and the detected RF signal).
Claim 14 is rejected same as claim 2. 

Regarding claim 3, Brown discloses the system as claimed in claim 2, wherein said information processing device is further configured to generate a computation result based on the enforced computation rule set and the detection signal ([0004][0060-70][0083-88], the LBM gathers data, dynamically constructs/modifies collected data based on the status of the device collected by the sensors, the detected RF signal and according to the construction rule or policy specified in [0083-88]. Here, the generated SSID is a computation result).
Claim 15 is rejected same as claim 3.

Regarding claim 4, Brown and Ogata disclose the system as claimed in claim 3, further comprising: a server communicable with said user terminal, 
wherein said information processing device is further configured to, when said user terminal has established a one-to-one data communication with said information processing device, transmit a data set that contains at least one of the detection signal, the component-status information and the computation result to said user terminal (([0060-67], LBM broadcasts SSID to specific device;  [0040][0107], the receiver that displays the received broadcast data/SSID depending on the status; camera shows the unique identifier), and 
wherein said user terminal is configured to, when in receipt of the data set transmitted by said information processing device, transmit the data set to said server  (Ogata, [0038], the server collects sensor data from wireless sensor installed on the machine).
	Claim 8 is rejected same as claim 4.

Regarding claim 5, Brown discloses the system as claimed in claim 3, further comprising: a server communicable with said information processing device, wherein said ([0073], the receiver can be a sever, [0060-70], LBM broadcasts generated data to the receiver/server, where the generated  includes the detected RF signal, the status information and the generated SSID).
Claim 16 is rejected same as claim 5.

Regarding claim 6, Brown discloses the system as claimed in claim 1, wherein: said information processing device further includes a sensor that is configured to detect an operational property of the component so as to generate a detection signal, and is configured to generate the current instance of the component-status information based on the enforced computation rule set and the detection signal ([0004][0060-70][0083-88], the LBM gathers data, dynamically constructs/modifies collected data based on the status of the device collected by the sensors and according to the construction rule or policy specified in [0083-88] and the detected RF signal).
Claim 17 is rejected same as claim 6. 

Regarding claim 7, Brown discloses the system as claimed in claim 6, wherein said information processing device is further configured to generate a computation result based on the enforced computation rule set and the detection signal ([0004][0060-70][0083-88], the LBM gathers data, dynamically constructs/modifies collected data based on the status of the device collected by the sensors, the detected RF signal and according to the construction rule or policy specified in [0083-88]. Here, the generated SSID is a computation result).


Regarding claim 9, Brown discloses the system as claimed in claim 7, further comprising: a server communicable with said information processing device, wherein said information processing device is further configured to transmit a data set that contains at least one of the detection signal, the component-status information and the computation result to said server ([0073], the receiver can be a sever, [0060-70], LBM broadcasts generated data to the receiver/server, where the generated  includes the detected RF signal, the status information and the generated SSID).
Claim 19 is rejected same as claim 9. 

Regarding claim 10, Brown and Ogata disclose the system as claimed in claim 1, further comprising: 
a server communicable with said information processing device, and configured to store a plurality of reference computation rule sets (Ogata, fig. 3, collection rule table stored; fig. 5, the server is communicating with a gateway which communicates with sensors), 
wherein said information processing device is configured to transmit a data request that contains the component information corresponding to the component to said server (Ogata, fig. 1, [0011], gateway sends data collected by the sensors to the sever), 
wherein said server is configured to, when in receipt of the data request, determine one of the reference computation rule sets to serve as a target computation rule set based on the component information contained in the data request (Ogata, [0011], selects a collection rule to change granularity of the sensor data according to the abnormality or the sign of abnormality), and to transmit the target computation rule set to said information processing device (Ogata, [0011], transmits the selected collection rule to the gateway), and 
wherein said information processing device is configured to, when in receipt of the target computation rule set transmitted by said server, store the target computation rule set to serve as the enforced computation rule set (Ogata, fig. 4, [0063], the gateway stores the collection rules).
Claim 20 is rejected same as claim 10. 

Regarding claim 11, Brown discloses the system as claimed in claim 1, wherein: the wireless communication protocol follows the standards of Wireless Fidelity (Wi-Fi); and the network name corresponding to said information processing device is a Service Set Identifier (SSID) ([0060], the WiFi (a communication protocol) broadcast identifier or network name is the SSID).
Claim 21 is rejected same as claim 11. 

Regarding claim 12, Brown discloses the system as claimed in claim 1, wherein: 
the wireless communication protocol follows the standards of Bluetooth technology; and 
the network name corresponding to said information processing device is a Bluetooth device name ([0061], for Bluetooth the broadcast identifier is the device name).
Claim 22 is rejected same as claim 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.